Title: To Thomas Jefferson from Dudley Digges, 14 May 1781
From: Digges, Dudley
To: Jefferson, Thomas



Sir
Richmond May 14th. 1781.

My family and my affairs are so circumstanced as to render it absolutely impossible for me, any longer, to continue in the executive department: I do therefore resign my Office as one of the privy Council of this State, and beg your Excellency will be pleased to inform the General Assembly of this my resignation as soon as possible.
I have the honor to be, with every sentiment of respect & esteem, Sir, Your most humble and most obedient servant,

Dudley Digges

